El Juez Asociado Sb. MacLeaby,
emitió la Opinión del Tribunal.
Esta demanda fué entablada en 8 de Enero de 1904, en la Corte de Distrito de San Juan, por José de Jesús Pes-quera y Goenaga, contra (Guillermina Díaz, para desahu-ciarla de la posesión de un terreno situado en la Munici-palidad de Bayamón, fundándose en que lo ocupaba en precario. Después del debido aplazamiento y la contes-tación de las partes, y los procedimientos necesarios de costumbre, la Corte de Distrito de San Juan dictó senten-cia despojando la demandada del predio de terreno des-crito en la citada demanda, y condenándola al pago de todas las costas del procedimiento. Contra dicha senten-cia, en 25 de Mayo de 1904, interpuso la demandada re-curso de apelación p'ara ante este Tribunal. No es ne-cesario revisar todas las cuestiones presentadas, discuti-das y resueltas en la corte inferior, puesto que existe un error fundamental que exige se revoque la sentencia y que se desestime la demanda del actor. Esta demanda se presentó contra Guillermina Díaz, alegando que posee el terreno en precario. Dicha demanda se funda en el ter-cer párrafo del artículo 1563 del antiguo Código de En-juiciamiento Civil, que á la letra dice:
Art. 1563. — Procederá el desahucio y podrá dirigirse la demanda: 1. Contra los inquilinos, colonos y demás arrendatarios. 2. Contra los administradores, encargados, porteros ó guardas, puestos por ti propietario en sus fincas. 3. Contra cualquiera otra persona que disfrute ó tenga en precario la finca, sea rústica, ó urbana, sin pagar merced, siempre que fuere requerida con un mes de anticipación para que la desocupe. ’ ’
La prueba demuestra que nunca había sido, en ningún tiempo, arrendataria del demandante, ni de nadie, en po-sesión de este terreno en precario ó de otro modo. Ella ocu-*115pay lia ocupado' durante 'más de nueve año's, la casa y el’ solar, pretendiendo ser dueña de la misma. Éllá presenta como prueba de que es dueña varios recibos,los qué aunque son muy informales, indican claramente el carácter de su reclamación y de su posesión. — Por supuesto, ella nunca lia pagado alquiler al demandante, ni á ninguna'otra'per-sona, pues no reconoce el derecho de nadie á cobrárselo, ni confiesa tampoco que es arrendataria. — La demanda- • da también presentó como prueba varios recibos'de "con-tribución, demostrando que había pagado la misma én diferentes ocasiones, de dos casas en Maturí, habiendo de presumirse que dichas casas son las mismas de que se tra-ta en este pleito. — El sexto resultando de la sentencia de la Corte inferior dice lo siguiente:
6o. — 'Resultando:—uua de las pruebas de la demanda, una cer--tificaoión del' Registrador.de la Propiedad del- expediente pose-sorio instado por el Vicario General de la Diócesis del.terreno de-nominado “Maturí” y deseando acreditar la posesión á. favor de la “Mi-tra, lo promuevo, constando la tramitación y el auto aproba-torio ordenando la inscripción en el Registro á favor de la Mitra-sin perjuicio de tercero de mejor derecho, declarando en el acto del juicio los testigos Llovio y Loubriel, exponiendo firmaron los recibos por no -saber el vendedor, dice el primero y el otro á raer go de Quiros á nombre de su esposa, alegando éste que las casas, eran de ella; otros testigos declaran ocu-pan ó tienen una casita' cada uno en Maturí, nunca ban pagado nada por el solar, nadie los ha requerido de pago, expresando uno hace treinta años, otro veinte y ocho y otro veinte y pico, otro que su padre poseyó en Maturí por más de treinta años una casa, que nunca pagó nada por el solar en que estaba enclavada y la -que vendió á la demandada.”
Sea cual fuere, lo que demuestra, además, este resul-tando, aparece del mismo que la demandada, Guillermina Díaz, nunca ocupó las casas como arrendataria en preca-rio, sino bajo pretensión de derecho, y las pruebas pre-sentadas sostienen el resultando en este sentido. — Cierta-mente el Art. 1.563 que determina quienes pueden ser de-*116mandados en casos de desahucio no tuvo por objeto in-cluir en sus disposiciones reclamantes de bienes que pose-yeran los mismos, como sucede en el caso de esta deman-da, independientemente del demandante y en virtud de una bona fide reclamación de dominio. También aparece de las pruebas que la- posesión de la demandada, unida con la de la persona, Carmelo Barbosa, de quien obtuvo su título, se contaba desde veintiocho á treinta años antes de la fecha del-juicio celebrado en la Corte de Distrito, y. que 'ella no había pagado alquiler á nadie durante ese tiempo,.y es de presumirse no había sido molestada.en su posesión. Tomando en consideración todos los hechos y circunstancias del caso, y aplicando la ley según dispone el artículo 1563 del antiguo Código de Enjuiciamiento Civil, nos parece claro que no. puede dirigirse el desahu-cio contra la demandada, y que la sentencia de la corte inferior fué errónea. Por lo tanto dicha sentencia debe ser revocada y desestimada la petición' del demandante con las costas, tanto en esta Corte, como en la corte inferior, á dicho demandante.

Resuelto de conformidad.

Jueces concurrentes: íSres. Presidente, Quiñones, y Asociados Hernández, Figueras y Wolf.